Title: XII. Louis Guillaume Otto to the Secretary of State, [21 January 1791]
From: Otto, Louis Guillaume
To: Jefferson, Thomas



[New York, 21 Jan. 1791]

J’ai reçu la lettre que Vous m’avés fait l’honneur de m’ecrire le 19. de ce mois. La demarche que Vous avés bien voulu faire pour engager la Legislature des Etats unis à prendre en consideration la demande que j’ai eu l’honneur de Vous soumettre au nom de Sa Majesté sera d’autant plus utile, que les plaintes multipliées des Negocians et Capitaines François ne peuvent manquer de decourager entierement notre navigation dans les ports des Etats unis. Les Capitaines des deux paquebots François qui se trouvent ici viennent de me representer qu’ils ont payé près de 400. piastres de tonnage et que vû le peu de commerce que font ces batimens, dont l’un est même sur son lest, leurs armateurs seront nécéssairement ruinés en peu de tems. Il paroit, Monsieur, que, dans tous les cas, des batimens fretés uniquement pour la correspondance publique entre les deux Nations devroient être exempts du droit de tonnage, mais comme j’ai lieu de croire que la Legislature jugera convenable d’avoir egard aux reclamations de Sa Majesté, en exemptant les batimens françois collectivement de tout droit de tonnage je ne fais mention de nos paquebots que pour Vous faire connoitre Monsieur un nouvel inconvenient qui resulte de la Loi du Congrès.
Ayant reçu l’ordre de me transporter à Philadelphie en attendant la nomination du Ministre qui doit succeder à M. de Moustier, j’aurai l’honneur, Monsieur, de Vous communiquer differens autres objets qu’il sera interessant de regler.
Les sentimens d’affection que Vous temoignés pour la Nation Françoise ne peuvent surpasser les regrets de mes compatriotes de ne plus Vous voir chés eux. Je saisis avec empressement cette occasion de Vous en donner de nouvelles assurances et je me feliciterai en tout tems d’être l’organe de la haute opinion, qu’ils ont conçue  de Vos talens et de cette politique franche qui a dirigé Votre conduite. Vous me trouverés toujours pret, M., à seconder les dispositions que Vous avés pour resserrer les liens qui unissent les deux Nations, et pour ecarter les difficultés qui pourront naitre momentanement des differens raports où se trouvent les Administrations respectives,—J’ai l’honneur d’etre &c
